Citation Nr: 0214074	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  01-01 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Survivors' and Dependents' Educational 
Assistance pursuant to Chapter 35, Title 38 of the United 
States Code for university studies from August 1987 to August 
1991.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran served on active duty from May 1962 to May 1968.  
This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
the appellant, the veteran's daughter, was not entitled to 
Chapter 35 educational assistance for attending college from 
August 1987 to August 1991.  


FINDINGS OF FACT

1. The veteran was awarded a permanent and total disability 
rating in July 1995, effective in April 1988.

2.  The appellant was born in July 1969.

3.  The appellant attended a university from August 1987 to 
August 1991.

4.  The appellant initially claimed entitlement to Chapter 35 
educational assistance in February 2000.


CONCLUSION OF LAW

Entitlement to Chapter 35 educational assistance for August 
1987 to August 1991 is not shown as a matter of law.  
38 U.S.C.A. §§ 3500, 3512 (West 1991); 38 C.F.R. §§ 21.3020, 
21.3041, 21.4131 (2001); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she should be awarded educational 
assistance for her university studies from August 1987 to 
August 1991.  In essence, she contends that because her 
father was found to be permanently and totally disabled 
effective April 1988 and because she and her father were not 
informed of her eligibility for educational assistance when 
the permanent and total rating was awarded in July 1995, the 
sought after Chapter 35 benefits should be awarded.

In the interest of clarity, the Board will initially review 
the law and regulations generally pertaining to the issue on 
appeal.  The Board will then move on to an analysis of that 
issue.  Although all of the evidence in the claims file may 
not be specifically cited in the Board's decision, the Board 
has reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation do not apply to the 
appellant's claim.  See, in general, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified at 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002)]; 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. § 3.159].  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2001).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the statute and regulation pertaining to 
VA's duty to notify and assist do not apply to a claim if 
resolution of the claim is based on statutory interpretation, 
rather than consideration of the factual evidence.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In the 
instant case, the facts are not in dispute; resolution of the 
appellant's appeal is dependent on interpretation of the 
statute and regulation pertaining to the payment of 
educational assistance.  The appellant has been informed of 
the relevant law and regulations, most recently in a February 
2001 supplemental statement of the case.  She has been given 
ample opportunity to present evidence and argument in support 
of her claim.  The Board notes that she requested a hearing 
before a Board member, which was scheduled to be conducted in 
December 2001.  The appellant failed without explanation to 
report for the hearing. VA has no duty to notify the 
appellant of the evidence needed to substantiate her claim, 
or to assist her in obtaining that evidence, in that no 
reasonable possibility exists that any further assistance 
would aid the appellant in substantiating the claim.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001).

Relevant Law and Regulations

Educational assistance is payable to the dependent child of a 
veteran who has a permanent and total disability rating.  
38 U.S.C.A. § 3500; 38 C.F.R. §§ 20.3020, 20.3021.

The basic period of eligibility for a dependent child 
generally begins with the child's 18th birthday or successful 
completion of secondary schooling, whichever occurs first.  
An exception exists, however, if the veteran is granted an 
effective date for the permanent and total disability rating 
after the child turns age 18 but before he or she reaches age 
26.  In that case the beginning date will be the effective 
date of the permanent and total rating or the date of 
notification to the veteran, whichever is more advantageous.  
The ending date of the period of eligibility is the person's 
26th birthday or eight years following the effective date of 
the permanent and total rating or notice to the veteran, 
whichever is later.  Educational assistance may not be paid 
beyond the person's 31st birthday.  38 U.S.C.A. § 3512(a)(3); 
38 C.F.R. § 21.3041.

Notwithstanding the definition of the period of eligibility, 
VA will determine the commencing date of an award of 
educational assistance under specific regulatory criteria.  
When a person has been found to be initially eligible for 
Chapter 35 educational assistance the commencing date of the 
award will be the latest of the beginning date of eligibility 
determined pursuant to 38 C.F.R. § 21.3041, one year before 
the date of claim, the date of certification by the 
educational institution, or the effective date of approval of 
the course.  38 C.F.R. § 21.4131(d) (emphasis added).
Analysis

As previously stated, the facts in this case are not in 
dispute.  In a June 1995 decision the Board awarded the 
veteran a 100 percent disability rating for post-traumatic 
stress disorder (PTSD).  In effectuating that decision in 
July 1995, the RO assigned an effective date in April 1988 
for the total rating.  The RO also determined that the total 
rating was permanent and awarded basic eligibility for 
Chapter 35 educational assistance.  It does not appear, 
however, that the veteran was notified of the award of 
Chapter 35 benefits at that time.

The appellant, who was born in July 1969, initially claimed 
entitlement to Chapter 35 educational assistance in February 
2000, at which time she reported having earned a bachelor of 
arts degree at a university.  She had attended the university 
from August 1987 to August 1991.  She also submitted an 
enrollment certification from the university verifying her 
attendance during that time period.  In March 2000, the RO 
denied her entitlement to educational assistance for her 
attendance at the university from August 1987 to August 1991.  
The RO notified her that educational assistance could not be 
paid for that time period because her claim for benefits was 
received more than one year after her enrollment ended.  See 
38 C.F.R. § 21.4131(d).

The appellant contends that she is entitled to educational 
assistance for August 1987 to August 1991 because the 
veteran's award of a permanent and total disability rating 
was made retroactive to April 1988, when she was attending 
college.  She asserts that the veteran was not informed of 
the eligibility of his dependents to educational assistance 
in July 1995, and that he did not become aware of their 
eligibility until much later.

Because the veteran was awarded a permanent and total rating 
after the appellant turned age 18 and before she turned age 
26, the beginning date of her basic period of eligibility can 
be the effective date of the permanent and total rating, 
April 4, 1988.  She was, therefore, potentially entitled to 
educational assistance beginning in April 1988 and ending in 
July 1995, when she turned 26.  That fact, however, is not 
determinant of her appeal; having a basic period of 
eligibility that incorporates, at least in part, her 
attendance from August 1987 to August 1991 does not mean that 
she is entitled to payments during that time period. 

Pursuant to 38 C.F.R. § 21.4131(d), Chapter 35 educational 
assistance may not be paid for more than one year prior to 
the claim for such benefits.  The commencing date of an award 
of educational assistance will be the latest of the beginning 
date of eligibility or one year before the date of claim.  In 
the appellant's case, the latest of those dates is one year 
prior to her February 2000 claim, or February 1999.  The 
earliest date on which she could be awarded educational 
assistance is, therefore, February 1999.  She last attended 
the university in August 1991.  She is not, therefore, 
entitled to Chapter 35 educational assistance for August 1987 
[or April 1988] through August 1991.  See Erspamer v. Brown, 
9 Vet. App. 507, 510 (1996): 
"by not submitting an application during [a] period of 
eligibility, no award of benefits can be granted now, many 
years past the date of eligibility.  To hold otherwise would 
conflict with the express intent of the statute.  38 U.S.C. 
§ 3500." [emphasis as in original].

In this case, the relevant regulation precludes the payment 
of Chapter 35 educational assistance for August 1987, or 
April 1988, through August 1991.  The appellant's appeal to 
establish entitlement to the payment of educational 
assistance for that time period must, therefore, be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) [a claim must be denied as a matter of law if there is 
no entitlement under the law].

The Board is cognizant that this outcome appears to be harsh 
for the appellant, in that VA eventually recognized that her 
father was totally disabled for the bulk of her college years 
but because of the circumstances surrounding this case she 
cannot received Chapter 35 benefits for her college 
education.  However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis. 
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994). The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) [citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)].
See also Erspamer, 9 Vet. App. at 511-12, which involved a 
somewhat similar situation.



ORDER

The claim of entitlement to educational assistance pursuant 
to Chapter 35, Title 38 of the United States Code for 
university studies from August 1987 to August 1991 is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

